                Case 20-11177-KBO              Doc 211       Filed 06/22/20         Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

In re                                                           Chapter 11

AKORN, et al.,1                                                 Case No. 20-11177 (KBO)

                 Debtors.                                       (Jointly Administered)

                                 NOTICE OF APPEARANCE AND
                               REQUEST FOR SERVICE OF PAPERS

        PLEASE TAKE NOTICE that Bayard, P.A. (“Bayard”), and Greenberg, Whitcombe,

Takeuchi & Gibson, LLP, (“Greenberg Whitcombe”), attorneys for Senju Pharmaceutical Co.,

Ltd., (“Senju Pharmaceutical”) file this Notice of Appearance and Request for Service of Papers

pursuant to sections 342 and 1109(b) of title 11 of the United States Code, §§ 101–1532, as

amended (the “Bankruptcy Code”), and Rules 2002, 3017, 9007 and 9010 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and request that copies of all notices and

pleadings given or required to be given in these chapter 11 cases and copies of all papers served

or required to be served in these chapter 11 cases, including but not limited to all notices

(including those required by Bankruptcy Rule 2002), reports, pleadings, motions, applications,

lists, schedules, statements, chapter 11 plans, disclosure statements, and all other matters arising

herein or in any related adversary proceeding, be given and served upon Senju Pharmaceutical

through service upon Greenberg Whitcombe and Bayard at the addresses, emails, and/or

facsimile numbers set forth below:


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics,
Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals, Corp. (3735); Covenant Pharma, Inc. (0115); Hi-
Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois
60045.
              Case 20-11177-KBO          Doc 211      Filed 06/22/20    Page 2 of 3




  Greenberg, Whitcombe, Takeuchi &                   BAYARD, P.A.
  Gibson, LLP                                        Scott D. Cousins (No. 3079)
  Derrick K. Takeuchi, Esq                           Scott D. Jones (No. 6672)
  21515 Hawthorne Blvd., Suite 450                   600 N. King Street, Suite 400
  Torrance, California 90503                         Wilmington, Delaware 19801
  Telephone: (310) 540–2000                          Telephone: (302) 655–5000
  Facsimile: (310) 540–6609                          Facsimile: (302) 658–6395
  E-Mail: dtakeuchi@gwtllp.com                       E-mail: scousins@bayardlaw.com
                                                               sjones@bayardlaw.com



       PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in

the Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of

any application, complaint or demand, motion, petition, pleading or request, and answering or

reply papers filed in these cases, whether formal or informal, written or oral, and whether served,

transmitted, or conveyed by mail, hand delivery, telephone, telegraph, or otherwise filed or made

with regard to the above-captioned cases and proceedings therein.

       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and any

subsequent appearance, pleading, claim, or suit made or filed by Senju Pharmaceutical does not,

shall not, and shall not be deemed to: (i) constitute the consent of Senju Pharmaceutical to entry

by the Bankruptcy Court of any final order or judgment, or any other order having the effect of a

final order or judgment, in any non-core proceeding or with respect to any matter for which the

Bankruptcy Court lacks jurisdiction and/or constitutional authority to enter a final order, which

consent is hereby withheld unless expressly granted in the future with respect to a specific

issue, matter, or proceeding; (ii) waive any substantive or procedural rights of Senju

Pharmaceutical, including but not limited to (a) the right to challenge the constitutional authority

of the Bankruptcy Court to enter a final order or judgment on, or any other order having the

effect of a final order or judgment on, any matter; (b) the right to have final orders in non-core


                                                 2
              Case 20-11177-KBO         Doc 211      Filed 06/22/20    Page 3 of 3




matters entered only after de novo review by a United States District Court judge; (c) the right to

trial by jury in any proceedings so triable herein, in any associated adversary proceedings, in any

litigation presently or hereafter pending in any other court, or in any other case, controversy, or

proceeding; (d) the right to seek withdrawal of the bankruptcy reference by a United States

District Court in any matter subject to mandatory or discretionary withdrawal; or (e) any other

rights, claims, remedies, actions, arguments, counterarguments, defenses, setoffs, or recoupments

to which Senju Pharmaceutical is or may be entitled under agreements, at law, in equity, or

otherwise, all of which rights, claims, remedies, actions, arguments, counterarguments, defenses,

setoffs, and recoupments are expressly reserved.

Dated: June 22, 2020
       Wilmington, Delaware                  BAYARD, P.A.

                                             /s/ Scott D. Cousins
                                             Scott D. Cousins (No. 3079)
                                             Scott D. Jones (No. 6672)
                                             600 N. King Street, Suite 400
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 655–5000
                                             Facsimile: (302) 658–6395
                                             E-mail: scousins@bayardlaw.com
                                                        sjones@bayardlaw.com

                                             -and-

                                             Greenberg, Whitcombe, Takeuchi &
                                             Gibson, LLP
                                             Derrick K. Takeuchi, Esq
                                             21515 Hawthorne Blvd., Suite 450
                                             Torrance, California 90503
                                             Telephone: (310) 540–2000
                                             Facsimile: (310) 540–6609
                                             E-Mail: dtakeuchi@gwtllp.com


                                             Counsel for Senju Pharmaceutical Co., Ltd.




                                                3
